DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed November 19, 2021.
Terminal Disclaimer
3.	The terminal disclaimer filed on November 19, 2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
4.	Claims 1-9 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of methods of interactive training wherein a reader which accesses a link to a website is used, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-9 of the present claimed invention. Specifically, prior art fails to teach the claimed method for interactive training, the method comprising the steps of providing a reader programmed to recognize surface characteristics of one or more locations to be cleaned and link to a website having information about one or more cleaning products; operating the reader to recognize surface characteristics of the one or more locations to be cleaned; operating the reader to display to a trainee information comprising information from the website about the one or more cleaning products and the use thereof at the one or more locations to be cleaned; and having the trainee interact with the displayed information to 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
January 22, 2022